DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Rohde et al. (USPN 8,155,270 B2).
With respect to claim 1, Rohde et al. disclose an analyzer comprising: a wavelength-dispersive X-ray spectrometer (65) that is arranged to detect a characteristic X-ray generated from a specimen (30) irradiated with an electron beam (10); and a control unit that controls the wavelength-dispersive X-ray spectrometer, the control unit configured to perform processing to: perform an analysis of a specimen to be analyzed using an energy-dispersive X-ray spectrometer (45); acquire an analysis result of the analysis performed on the specimen to be analyzed; set spectroscopic conditions for wavelength dispersive X-ray spectrometer (WDS) analysis using the wavelength-dispersive X-ray spectrometer based on the analysis result of the analysis; and perform the WDS analysis on the specimen to be analyzed under the set spectroscopic conditions (column 4, lines 9+).
Rohde et al. do not specifically disclose perform a preparatory analysis of a specimen to be analyzed using the X-ray fluorescence analyzer without performing an analysis using the wavelength-dispersive X-ray spectrometer.
Rohde et al. disclose perform an analysis of a specimen to be analyzed by using an energy-dispersive X-ray spectrometer (45). However, Rohde et al. disclose (column 1, lines 22-28) that X-ray fluorescence (XRF) spectrometers are well known to those of ordinary skill in the art to analyze composition of materials. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Rohde et al. to perform a preparatory analysis of a specimen to be analyzed using an X-ray fluorescence analyzer, as a matter of design choice. Both acquire an analysis result of preparatory analysis to be performed on a specimen to be analyzed.
It would also have been obvious to one of ordinary skill in the art at the time the invention was made to modify Rohde et al. to perform a preparatory analysis of a specimen to be analyzed using an X-ray fluorescence analyzer without performing an analysis using the wavelength-dispersive X-ray spectrometer, as a matter of design choice.  The control unit of Rohde et al. is capable of doing this.  It is noted that the presence of process limitations on product claims, which product does not otherwise patentably distinguish over the prior art, cannot impart patentability to the product.
With respect to claim 3, Rohde et al. disclose a database that stores, for each type of a specimen, information on elements included in the specimen and information on respective concentrations of the elements included in the specimen, wherein the analysis result of the preparatory analysis comprises a result of quantitative analysis performed on the specimen, and the control unit is configured to perform processing to set the spectroscopic conditions by: searching the database to extract a specimen having a result highly similar to the result of the quantitative analysis; acquiring, from the database, information on elements included in the extracted specimen and setting the elements included in the extracted specimen as analysis target elements; and setting the spectroscopic conditions based on the set analysis target elements (column 4, lines 34+).
While Rohde et al. do not specifically disclose a database, it would have been obvious to one of ordinary skill in the art at the time the invention was made that Rohde et al. have a database, because Rohde et al. disclose (column 4, lines 34+), “The energy dispersive spectral collector 45 can be used to obtain an energy dispersive spectrum 50 from a target location on the sample 30, and one or more candidate elements - i.e., elements that may be present at the target location on the sample 30 - can be identified from the energy dispersive spectrum 50 in conventional fashion, e.g., by comparison of the EDS spectrum 50 to reference spectra, by application of deconvolution schemes, etc.”
With respect to claim 4, Rohde et al. disclose wherein the database comprises, as the information on the elements included in the specimen, an element which is not detectable in the preparatory analysis, but is detectable in the WDS analysis (column 2, lines 39+).
With respect to claim 5, Rohde et al. disclose a database that stores, for each type of a specimen, information on elements included in the specimen, information on respective concentrations of the elements included in the specimen, and information on spectroscopic conditions for the specimen, wherein the analysis result of the preparatory analysis comprises a result of quantitative analysis performed on the specimen, and the control unit is configured to perform processing to set the spectroscopic conditions by: searching the database to extract a specimen having a result highly similar to the result of the quantitative analysis; and acquiring, from the database, information on spectroscopic conditions for the extracted specimen and setting the spectroscopic conditions (column 4, lines 34+).
While Rohde et al. do not specifically disclose a database, it would have been obvious to one of ordinary skill in the art at the time the invention was made that Rohde et al. have a database, because Rohde et al. disclose (column 4, lines 34+), “The energy dispersive spectral collector 45 can be used to obtain an energy dispersive spectrum 50 from a target location on the sample 30, and one or more candidate elements - i.e., elements that may be present at the target location on the sample 30 - can be identified from the energy dispersive spectrum 50 in conventional fashion, e.g., by comparison of the EDS spectrum 50 to reference spectra, by application of deconvolution schemes, etc.”
With respect to claim 6, Rohde et al. disclose a database that stores, for each type of a specimen, information on a spectrum of the specimen, wherein the analysis result of the preparatory analysis comprises a spectrum of the specimen to be analyzed, and the control unit is configured to perform processing to set the spectroscopic conditions by: searching the database to extract a specimen having a spectrum highly similar to the spectrum of the specimen to be analyzed; acquiring, from the database, information on elements included in the extracted specimen and setting the elements included in the extracted specimen as analysis target elements; and setting the spectroscopic conditions based on the set analysis target elements (column 4, lines 34+).
While Rohde et al. do not specifically disclose a database, it would have been obvious to one of ordinary skill in the art at the time the invention was made that Rohde et al. have a database, because Rohde et al. disclose (column 4, lines 34+), “The energy dispersive spectral collector 45 can be used to obtain an energy dispersive spectrum 50 from a target location on the sample 30, and one or more candidate elements - i.e., elements that may be present at the target location on the sample 30 - can be identified from the energy dispersive spectrum 50 in conventional fashion, e.g., by comparison of the EDS spectrum 50 to reference spectra, by application of deconvolution schemes, etc.”
With respect to claim 7, Rohde et al. disclose a database that stores, for each type of a specimen, information on a spectrum of the specimen and information on spectroscopic conditions for the specimen, wherein the analysis result of the preparatory analysis comprises a spectrum of the specimen to be analyzed, and the control unit is configured to perform processing to set the spectroscopic conditions by: searching the database to extract a specimen having a spectrum highly similar to the spectrum of the specimen to be analyzed; and acquiring, from the database, information on spectroscopic conditions for the extracted specimen and setting the spectroscopic conditions (column 4, lines 34+).
While Rohde et al. do not specifically disclose a database, it would have been obvious to one of ordinary skill in the art at the time the invention was made that Rohde et al. have a database, because Rohde et al. disclose (column 4, lines 34+), “The energy dispersive spectral collector 45 can be used to obtain an energy dispersive spectrum 50 from a target location on the sample 30, and one or more candidate elements - i.e., elements that may be present at the target location on the sample 30 - can be identified from the energy dispersive spectrum 50 in conventional fashion, e.g., by comparison of the EDS spectrum 50 to reference spectra, by application of deconvolution schemes, etc.”
With respect to claim 8, Rohde et al. do not specifically disclose wherein, when the number of the analysis target elements is larger than the number of simultaneously measurable elements, the control unit performs processing of setting an order of measurement based on the result of the preparatory analysis.  However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Rohde et al. to do this, because it would be necessary.  It is noted that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function alone.  See MPEP 2114.  In this case, it should be recognized that the wherein clause is functional in nature and does not distinguish structurally the instant claim over the prior art.  See MPEP 2114 and 2111.04.
With respect to claim 9, Rohde et al. disclose wherein the control unit is configured to perform processing to set conditions for an electrooptical system (90) in the WDS analysis based on the analysis result of the preparatory analysis (column 4, line 34 - column 5, line 20).
Response to Arguments
Applicant's arguments filed 9/23/2022 have been fully considered but they are not persuasive. Applicants argue:
	However, independent claim 1, as amended hereinabove, requires the control unit to obtain preparatory analysis of the specimen using X-ray fluorescence (XRF), and specifically recites that this carried out without using the wavelength-dispersive X-ray spectrometer (WDS). The results of this preparatory analysis is then used to set the spectroscopic conditions for the subsequent WDS analysis. This has the advantage that the broader spectrum of the XRF analysis can be used to identify possible candidates for the elements found in the specimen as well as possible concentrations of the candidate elements. It may also even provide the locations of the candidate elements. These advantages are discussed in paragraph [0070] of Unite States Patent Application Publication No. 2021/0025838, which corresponds to the present application, for example.

The examiner respectfully disagrees.  As stated above in the rejection of claim 1, Rohde et al. disclose perform an analysis of a specimen to be analyzed by using an energy-dispersive X-ray spectrometer (45). However, Rohde et al. disclose (column 1, lines 22-28) that X-ray fluorescence (XRF) spectrometers are well known to those of ordinary skill in the art to analyze composition of materials. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Rohde et al. to perform a preparatory analysis of a specimen to be analyzed using an X-ray fluorescence analyzer, as a matter of design choice. Both acquire an analysis result of preparatory analysis to be performed on a specimen to be analyzed.  It would also have been obvious to one of ordinary skill in the art at the time the invention was made to modify Rohde et al. to perform a preparatory analysis of a specimen to be analyzed using an X-ray fluorescence analyzer without performing an analysis using the wavelength-dispersive X-ray spectrometer, as a matter of design choice.  The control unit of Rohde et al. is capable of doing this.  It is noted that the presence of process limitations on product claims, which product does not otherwise patentably distinguish over the prior art, cannot impart patentability to the product.  Thus, this argument is not persuasive.
	Applicants argue:
	In Rohde, a single electron beam emitter is used in the apparatus, and both the electron dispersive spectrometry (EDS) and WDS detectors are located within the same apparatus.

	The examiner respectfully disagrees. Rohde et al. disclose (column 3, lines 15-19), “(It is notable that EDS and WDS systems are not conventionally combined in the same device as shown in FIG. 1, and they are shown in combined form here merely for ease of discussion, and also for sake of the discussion of the invention below.)”  Thus, this argument is not persuasive.

	Applicants argue:

However, with the invention of amended independent claim 1, the XRF requires the production of X-rays to analyze the specimen rather than an electron beam, and so requires further apparatus including an X-ray source.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “an X-ray source”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Thus, this argument is not persuasive.
Applicants argue:
The preparatory analysis using an X-ray fluorescence analyzer has several advantages as discussed above. Rohde provides no teaching or suggestion of a preparatory analysis using an X-ray fluorescence analyzer and cannot provide the advantages of such an analyzer as described hereinabove. Accordingly, a person having ordinary skill in the art would not have found it obvious to provide a control unit to perform a preparatory analysis of a specimen to be analyzed using the X-ray fluorescence analyzer without performing an analysis using the wavelength-dispersive X-ray spectrometer as required by amended independent claim 1 based on the teachings of Rohde.

The examiner respectfully disagrees. As seen above in the rejection of claim 1, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Rohde et al. to perform a preparatory analysis of a specimen to be analyzed using an X-ray fluorescence analyzer without performing an analysis using the wavelength-dispersive X-ray spectrometer, as a matter of design choice.  The control unit of Rohde et al. is capable of doing this.  It is noted that the presence of process limitations on product claims, which product does not otherwise patentably distinguish over the prior art, cannot impart patentability to the product.  Thus, this argument is not persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JURIE YUN whose telephone number is (571)272-2497. The examiner can normally be reached 10:30 am - 7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JURIE YUN/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        



November 8, 2022